Citation Nr: 9932261	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  96-47 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for congenital heart disease 
with aortic stenosis by aggravation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel

INTRODUCTION

The appellant had active duty from July to December 1969.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Phoenix, Arizona Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDINGS OF FACT

1. By decision dated in May 1987, entitlement to service 
connection for aggravation of a congenital heart disease 
with aortic stenosis was denied by the Board.

2. When presumed credible, evidence submitted since the May 
1987 decision is new and is of such significance that when 
viewed by itself or with the evidence previously 
assembled, it must be considered in order to fairly decide 
the merits of the claim of entitlement to service 
connection for heart disease. 

3. When presumed credible, competent medical evidence 
submitted since the May 1987 decision suggests a nexus 
between the appellant's military service and his current 
disorder.  


CONCLUSIONS OF LAW

1. The evidence received since the May 1987 denial of service 
connection for heart disease is new and material. 38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

2. The May 1987 decision denying service connection for heart 
disease is reopened.   38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 20.302(a), 20.1104 (1999).

3. The claim of service connection for heart disease is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks to reopen a claim of entitlement to 
service connection for aggravation of a congenital heart 
disorder, last denied by Board decision in May 1987.  Because 
the appellant's claim of entitlement to service connection 
for a psychiatric disorder had been previously denied by the 
May 1987 Board decision, it can only be reopened by the 
presentation of "new and material evidence."   38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a) (1999); see Stanton v. Brown, 
5 Vet. App. 563, 566-567 (1993).  If new and material 
evidence has been received with respect to a claim which has 
become final, then the claim is reopened and decided on a de 
novo basis.  38 U.S.C.A. § 5108 (1998).

By "new and material evidence" is meant that which was not 
previously submitted to agency decisionmakers which bears 
directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant and 
which is, by itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  

In resolving this issue, pertinent law and VA regulations 
generally provide that  service connection may be established 
for disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
pre-existing injury or disease in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1999).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1999).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition. Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (1999).

Congenital or developmental defects are not diseases or 
injuries within the meaning of service-connection 
legislation.  38 C.F.R. §§ 3.303(c), 4.9 (1998).  See Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Gilbert v. Derwinski,
1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. § 7104(d)(1) (West 
1991).  

With these requirements of law, and in light of the 
appellant's contentions, the Board will review the evidence 
of record at the time of the Board's decision in May 1987 and 
evidence submitted to reopen the claim.  The Board will then 
analyze the evidence in the context of the determination of 
whether the claim should be reopened.  

The "Old" Evidence

In May 1987, the evidence of record included the appellant's 
service department entrance examination, which did not 
reflect that any cardiovascular abnormalities were detected.  
A service department medical record dated September 19, 1969, 
at the time of the appellant's recruit training, reflects 
that the appellant was noted to have complained of chest pain 
during the course of performing a 3-mile run.  During medical 
consultation, the appellant provided a history of chest and 
back pain and related that he had been diagnosed to have 
rheumatic fever in 1960.  A provisional diagnosis was 
rendered of congenital vs. rheumatic heart disease.  Upon 
cardiology referral, the appellant reported having chest pain 
daily, and described it as being sharp and substernal in 
nature, last from one to two minutes.  Radiographic 
examination of the appellant's chest revealed that the 
appellant's heart and lungs were normal.  A diagnostic 
impression of probable rheumatic myocarditis was noted.  

A service department medical board was conducted in October 
1969.  The medical board noted that according to the 
appellant's reported history and review of his health 
records, the appellant had first developed symptoms of 
central to left sided chest pain and shortness of breath and 
vertigo during recruit training.  The appellant reported that 
he was informed he had rheumatic fever when he was eight 
years old and that he had "a murmur" that was heard through 
his junior high school years and was again monitored in his 
senior year of high school.  The medical board noted that the 
appellant had apparently failed his first induction physical 
examination because of a heart murmur, and that he passed the 
second examination.  

Clinical heart examination by the medical board found that 
the appellant had a grade II/VI ejection murmur.  The 
appellant was diagnosed to have mild aortic stenosis, a 
congenital heart disease.  The medical board recommended that 
the appellant be discharged from the service.  The medical 
board also found that the appellant's disability was neither 
incurred in nor aggravated by a period of active military 
service.  It was noted that the appellant had been advised of 
these findings, and that he did not desire to submit a 
statement in rebuttal.  The appellant was thereafter 
separated from military service.

By rating decision dated in September 1970, service 
connection was denied for congenital heart disease with 
aortic stenosis.       

In June 1984, the appellant sought to reopen his claim.  In 
support of this attempt, he argued that the service 
department was aware of his congenital heart disorder as 
evidenced by his failing his initial service entrance 
examination.  He proffered a February 1985 letter from M.D., 
a cardiologist at the VA Medical Center in Albuquerque, New 
Mexico.  In his letter, Dr. D. reported that the appellant 
had been diagnosed to have idiopathic hypertrophic subaortic 
stenosis.  The appellant also submitted letters from co-
workers and his employment supervisor reflecting the 
appellant's then present inability to perform the duties of 
his job.  

VA medical records were obtained, reflecting several periods 
of hospitalization from October 1984 to March 1985 for 
various cardiac symptoms.  In an October 1984 hospitalization 
report, it was noted that the appellant had been physically 
active in sports "all of his life" until six months 
previously and that he was formerly able to jog "three to 
four miles without experiencing shortness of breath or chest 
pain."  

In various correspondence submitted in connection with the 
appellant's attempt to reopen his claim, the appellant argued 
that he never had a heart murmur prior to his enlistment.  
During a June 1986 personal hearing, the appellant testified 
in substance that he did not have a heart murmur while in 
junior high school and that it was therefore not necessary 
that heart murmur be monitored during his senior year of high 
school as was previously reported.  He stated that he failed 
his initial enlistment medical examination, but that upon 
retesting three weeks later he was able to pass it.  He 
testified that it was explained to him that the reason for 
the initial failure was that he had a "light heart murmur."  
The appellant stated that his heart problems began in service 
when he was hit in the chest with a pugil stick.  He stated 
that three days after the incident, he was running during 
physical training and he "blanked out," and was 
hospitalized thereafter.  The appellant also reported that he 
joined the Army Reserve in 1971, and that it was necessary 
for him to obtain a waiver in order to do so.  However, the 
appellant further stated that his physical examination 
conducted in connection with his Army Reserve enlistment 
detected no cardiac abnormalities.  He stated that he 
completed a six-year tour of duty with the Army Reserve.

In a letter dated in June 1986, the appellant stated that he 
had contacted "all" of the physicians who treated him, and 
had been informed that his records were no longer available.  
In another June 1986 letter, the appellant's mother reported 
that the appellant did not have a "bad heart" and that he 
was active in various sports activities prior to his entry 
onto active military service.  

By decision dated in May 1987, the Board denied service 
connection for a heart disorder.  The Board found that a 
heart disorder had clearly and unmistakably been present 
before service, and that the disorder was not aggravated by 
it.  

The "New" Evidence

The appellant sought to reopen his claim in October 1993.  In 
support of this attempt, he submitted an August 1994 letter 
from N.W., the former athletic director of the appellant's 
high school.  Mr. W. stated that while enrolled in school, 
the appellant participated in sporting events.  Mr. W. 
further noted that prior to this participation, the appellant 
underwent a physical examination as was required by the state 
authorities.  Mr. W. further stated that he had no indication 
that the appellant had any health problems during his high 
school tenure.  

During the course of the adjudication of his attempt to 
reopen the previously denied claim in January 1996, the 
appellant submitted the second page of what appears to be an 
undated Army Reserve physical examination report.  It was 
noted that the appellant reported valvular heart disease in 
1969, rheumatic fever in childhood, and chest pain and 
shortness of breath.  The appellant was then reported to be 
"qualified for worldwide service."  Also submitted was an 
undated page of a medical record, reflecting that a 
diagnostic impression of a "normal heart" and "possible 
idiopathic hypertrophic subaortic stenosis" had been 
rendered. 

In a November 1996 letter, B.R., D.O. reported that she had 
diagnosed the appellant to have hypertrophic subaortic 
stenosis secondary to trauma, sustained while the appellant 
was on active military duty in 1969, and chest wall pain 
secondary to trauma.  Dr. R. observed that the appellant was 
struck in the chest with a pugil stick and while attempting 
to perform a three mile run on September 19, 1969, the 
appellant "lost consciousness" and remained so for the 
following two days.  She opined that the appellant's present 
disability was aggravated by the blow to his chest wall in 
September 1969.  As a basis for her opinion, Dr. R. observed 
that the appellant was in "excellent physical condition" 
prior to September 1969, after which his symptoms had 
progressed.  Dr. R. also observed that the appellant's 
brother had rheumatic fever at the age of 8 and had no 
physical disability.  

Dr. R. further stated that her clinical examination of the 
appellant in November 1996 had revealed tenderness over the 
chest wall, which was "more consistent" with the 1969 
trauma as reported by the appellant than it was consistent 
with congenital heart disease.  Dr. R. further observed that 
according to the appellant, a VA cardiologist had informed 
him that the 1969 trauma to his chest had "aggravated his 
heart condition."        

During an October 1996 personal hearing, the appellant 
related that he had been informed by P.S., M.D., a 
cardiologist at the University Hospital in Tucson, Arizona 
that the reported trauma to his chest wall had aggravated his 
heart condition, and that had the trauma not occurred the 
appellant would not have known that he had a heart disorder.  

The appellant underwent a VA cardiology examination in 
October 1997.  He was diagnosed to have hypertrophic 
cardiomyopathy, which was noted by the physician to be a 
congenital heart disease.  After a review of the appellant's 
claims folder, the examiner observed that the appellant had 
been diagnosed to have hypertrophic cardiomyopathy at the age 
of 19, when the appellant was on active military service.  He 
further reported that at that time, the appellant had a 
"syncopal episode and was hospitalized after a traumatic 
experience to the chest wall."  

The examiner opined that the appellant's congenital heart 
disease had not been aggravated beyond its normal progression 
by any incident of his military service, to include the 
alleged chest wall trauma. The examiner further stated that 
the progression of the hypertrophic cardiomyopathy would have 
occurred without regard to any incident of the appellant's 
military service. 

A copy of the appellant's Social Security Administration 
disability file was received in April 1998.  The file 
contains copies of VA medical reports, reflecting continuing 
care of a cardiac disorder.  


Analysis

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim. See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 
171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a three-step analysis.  
Elkins v. West, 12 Vet. App. 209 (1999); Winters v. West, 12 
Vet. App. 203 (1999).  First, the Board must determine 
whether the evidence presented or secured since the prior 
final denial of the claim is "new and material."  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened, and the 
Board will determine, based on all the evidence of record in 
support of the claim, and presuming credibility thereof, 
whether the claim is well-grounded pursuant to 38 U.S.C.A. § 
5107(a).  

If the claim is well-grounded, the case will be decided on 
the merits, but only after the Board has determined that the 
VA's duty to assist under 38 U.S.C.A. § 5107 has been 
fulfilled.  The Court noted in Elkins and Winters that the 
ruling in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the 
Federal Circuit Court "effectively decoupled" the 
determinations of new and material evidence and well-
groundedness.  Thus, if the Board determines that 
additionally submitted evidence is "new and material," it 
must reopen the claim and perform the second and third steps 
in the three-step analysis, evaluating claim for well-
groundedness in view of all the evidence, both new and old, 
and, if appropriate, evaluating the claim on the merits.  See 
Elkins and Winters, supra.

In Hodge, the United States Court of Appeals for the Federal 
Circuit held that decisions as to whether evidence can be 
considered as new and material must be based on a factual 
determination as to whether the evidence is new (not merely 
cumulative or redundant) and material (relevant and probative 
with respect to an issue) and so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Decisionmakers must apply the regulatory provisions of 38 
C.F.R. § 3.156(a) to all attempts to reopen a claim.  
Generally, decisionmakers must determine if the new evidence 
bears directly on the reasons for the prior denial of the 
issue and is so significant that it must be considered.  The 
United States Court Appeals for Veterans Claims (Court) has 
set forth guidelines regarding the credibility to be accorded 
to the additional evidence submitted in a claim for service 
connection based on finality. 

These guidelines require that in determining the issue of 
whether the additional evidence submitted is new and 
material, the credibility of the evidence must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). The 
Court has held that this presumption of credibility is not 
unlimited. Specifically, the Court has stated that Justus 
does not require VA to consider patently incredible evidence 
(e.g. the inherently false or untrue) to be credible.  Duran 
v. Brown, 7 Vet. App. 216 (1994); see Samuels v. West, 11 
Vet. App. 433, 436 (1998); see also Godfrey v. Brown, 7 Vet. 
App. 398, 407 (1995) (Where the report of the Social Security 
Administration [SSA] reflected that its findings were based 
on the veteran's disability encompassing "twenty-year 
history of back problems," as evidenced by "medical 
evidence" and the medical evidence as evidenced in the SSA 
file did not reflect such history, the SSA statement cannot 
be presumed to be credible when on its face it conflicts with 
the lack of substantiation for it in the very medical 
evidence on which it is expressly premised)..

This presumption of credibility is accorded solely for the 
purpose of determining whether the case should be reopened.  
If the evidence is found to be new and material and the case 
is reopened, the presumption that it is credible and entitled 
to full weight no longer applies.  In the adjudication that 
follows the reopening, the Board, having accepted 
provisionally for reopening purposes the credibility of the 
new evidence, then must determine, as a question of fact, 
both the weight and credibility of the new evidence in the 
context of all the evidence, new and old.  Justus, 3 Vet. 
App. at 512-513.

The pertinent facts before the Board in May 1987 may be 
summarized:

1.  The appellant failed his initial pre-
entrance military physical examination 
because of a heart murmur;

2.  After passing the second physical 
examination, and while undergoing recruit 
training in September 1969, the appellant 
complained of chest pain during the 
course of physical training.  During 
medical inquiry, the  appellant stated 
that he had rheumatic fever as a child.  
Clinical examination revealed that the 
appellant's heart and lungs were normal, 
and the appellant was diagnosed to have 
"probable" rheumatic myocarditis;  

3.  An October 1969 service department 
medical board found that the appellant 
reported he had rheumatic fever as a 
child and a heart murmur as an 
adolescent.  Upon clinical examination by 
the medical board, a grade II/VI ejection 
heart murmur was noted, and the appellant 
was diagnosed to have mild aortic 
stenosis, a congenital heart disease;

4.  The service department medical board 
found that the congenital disorder 
disqualified the appellant from further 
military service, and that the disorder 
was neither incurred in nor aggravated by 
military service;  

5.  The appellant reported to VA that 
while on active military service, he had 
been struck in the chest with a pugil 
stick during basic training;

6.  The appellant was treated beginning 
in 1984 and thereafter for various 
cardiac symptoms.  

Clearly "new" is the August 1994 letter from August 1994 
letter from N.W., the athletic director of the appellant's 
high school.  As noted above, Mr. N.W. related that the 
appellant had no health problems in high school.  Because 
this information, which is presumed credible, contradicts the 
information previously of record that the appellant was noted 
to have a heart murmur during his high school years that was 
monitored by health authorities, it is material to reopen the 
claim.  

Dr. B.R.'s letter is also "new" in the sense that it was 
not previously of record.  Having carefully examined the 
physician's report, the Board also finds that it is material 
to the issue under consideration because it provides a 
competent medical opinion that suggests that the subaortic 
stenosis was caused by the reported chest trauma.  The Board 
notes in this regard that although the appellant's account of 
having been struck in the chest with a pugil stick was of 
record prior to the current attempt to reopen the claim, it 
was not specifically rejected in the May 1987 Board decision 
as being incredible.  It therefore is presumed to be 
credible, for the limited purpose of ascertaining whether 
sufficient evidence has been submitted to reopen the claim.  
Cf. Reonal v. Brown, 5 Vet.App. 458 (1993) (Holding that in 
an attempt to reopen a claim, the reiteration of a previously 
rejected factual account is not entitled to a presumption of 
credibility); see Molloy v. Brown, 9 Vet.App. 513 (1996).    

Having accorded the presumption of credibility to the 
foregoing newly proffered evidence in its whole, and without 
regard to the other evidence of record, it suggests that the 
appellant may not have had a pre-existing, congenital 
disorder, and that subaortic stenosis may have been incurred 
as a result of the reported trauma to the chest wall in 
September 1969.  

In short, this evidence bears directly and substantially on 
the specific matter under consideration, it is not cumulative 
or redundant and it is of such significance that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999); Winters and Elkins, supra.  New 
and material evidence having been submitted, the claim is 
reopened.

The Board will now proceed to the issue whether the 
appellant's claim, as reopened, is well grounded.  In order 
for the appellant's claim to be well grounded, there must 
have been presented competent evidence of a current 
disability; a disease or injury which was incurred in 
service, and a nexus between the disease or injury and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996)(table); 
see Watai v. Brown, 9 Vet. App. 441, 443 (1996).  Where the 
determinative issue involves either medical etiology or 
diagnosis, competent medical evidence is necessary to fulfill 
the well-grounded claim requirement. Where the determinative 
issue does not require medical diagnosis or etiology, lay 
testimony by itself may suffice to meet the statutory burden. 
Caluza, 7 Vet. App. at 504; Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993). As obtains in the determination of whether 
evidence sufficient to reopen a claim has been submitted, the 
truthfulness of evidence is presumed in determining whether a 
claim is well grounded.  Meyer v. Brown, 9 Vet. App. 425, 429 
(1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The Board finds that the appellant has submitted a well-
grounded claim of entitlement to service connection for 
aggravation of a congenital heart disease.  Through the 
report of Dr. B.R., the appellant has submitted competent 
medical evidence that suggests his current disability was 
caused or aggravated by an incident occurring during his 
active military service.  

The Board notes that the appellant's attempt to reopen his 
previously denied claim was not adjudicated under the now 
applicable Hodge standard.  Where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant generally applies.  
Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, because 
reopening of the claim clearly inures to the appellant's 
benefit, the appellant is not prejudiced by the present 
adjudication of this matter under Hodge.  See Bernard v. 
Brown, 
4 Vet. App. 384 (1993) (When the Board addresses in its 
decision a question that has not been addressed by the RO, it 
must consider whether the appellant has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby.).  

ORDER

New and material evidence having been submitted, the claim is 
reopened.  Further, the Board finds the claim to be well 
grounded.  To that extent only, the appeal is allowed. 


REMAND

Having found that the appellant's claim as reopened is well 
grounded does not end the Board's inquiry.  Rather, it places 
upon VA the duty to assist the appellant in the development 
of his claim by obtaining relevant records and by affording 
him a medical examination.  Peters v. Brown, 6 Vet.App. 540, 
542 (1994); see 38 U.S.C.A. § 5107(a).  

Additionally, following the assembly of all relevant 
information as to the claim, the presumption of credibility 
does not extend beyond the predicate determinations in this 
matter of reopening this claim and ascertaining whether it is 
well grounded.  Chipego v. Brown, 4 Vet. App. 102, 104-105 
(1993).  The Board is then required to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Madden v. Gober, 125 F. 3d 1477, 1481 
(Fed. Cir. 1997).  

Having reviewed the evidence of record in its whole, the 
Board finds that the reopened claim is not ready for 
appellate review, and will remand the claim for further 
development.

The Board further notes that the appellant has reported that 
two physicians (i.e., Dr. P.S. at the University Hospital in 
Tucson, Arizona and an unnamed physician at the VA hospital 
in Tucson, Arizona) have opined that his reported in-service 
trauma to the chest aggravated or caused his physical 
disability.  Records of treatment by these physicians are not 
in the appellant's claims folder, and the RO will be directed 
to obtain them.  

As is noted above, in June 1986, the appellant reported that 
he had successfully enlisted in the U.S. Army Reserve in 1971 
(approximately 3 years after active service) after obtaining 
a waiver of his physical disqualification, and that he had 
completed 6 years of reserve service.  Medical records from 
the Army Reserve have not been obtained.  In light of the 
appellant's contentions regarding the presence of a 
continuing disability, the RO will be directed to attempt to 
retrieve these records.    

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should contact the appellant 
and his representative and ascertain if 
the appellant has received any VA, 
private, or other medical treatment that 
is not currently evidenced by the record 
for the specific disorder at issue.  The 
appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  In particular, the RO 
should assist the appellant in obtaining 
the reports of Dr. P.S. at the University 
Hospital in Tucson, Arizona and the 
unnamed VA cardiologist alluded to by the 
appellant who is reported to have opined 
that the claimed in-service blow to the 
chest caused or aggravated his 
disability.  

2.  Contemporaneous with the directive in 
paragraph 1, the RO should request from 
the appropriate records depositories, a 
copy of the appellant's Army Reserve 
personnel and medical file.  Further, by 
receipt of this remand, the appellant is 
requested to cooperate in this effort, 
and if possible he is requested to 
provide a copy of his entire Army Reserve 
medical file, which was apparently the 
source of the appellant's January 1996 
submission of a single page of an 
examination report. 

3.  After the receipt of any records 
generated as are set forth above, the RO 
should afford the appellant a clarifying 
medical examination by an appropriately 
qualified physician.  The appellant's 
claims folder must be reviewed by the 
examiner, who should acknowledge its 
receipt and review, in particular of any 
medical evidence of record, in any report 
generated as a result of this remand.  
All necessary clinical testing should be 
conducted to respond to the inquiries 
below.  The examiner is requested to 
express an opinion as to the following 
inquiries.  The examiner may express the 
response in terms of its likelihood 
(i.e., more or less likely than not or 
equally likely).  If the examiner is 
unable to respond to the inquiries, he 
should so state:

a.  Assuming that the appellant was 
struck with a pugil stick as he has 
reported, may hypertrophic subaortic 
stenosis be caused or aggravated by such 
trauma?  

b.  Assuming that aortic stenosis 
was present prior to the appellant 
entering active service, was there an 
increase in the severity of the cardiac 
disability during the appellant's 
military service?

c.  Assuming the response to inquiry 
b. is in the affirmative, is the increase 
in disability is due to the natural 
progress of the disease?

 4.  If the examination report contains 
insufficient information to address the 
inquiry as to the clinical identity of 
the appellant's claimed disorder, it is 
incumbent upon the rating board to return 
the report as inadequate.  38 C.F.R. 
§ 4.2 (1999).  

Thereafter, the RO should readjudicate the appellant's claim 
under a broad interpretation of the applicable regulations.  
The RO should consider the issue of service connection for 
the claimed disorder on the bases of whether the appellant's 
disorder was incurred in active service, or whether it was 
aggravated by it.  If the benefit sought on appeal remains 
denied, the appellant and his representative should be 
furnished a supplemental statement of the case, including any 
additional laws and regulations, and given the applicable 
time to respond thereto.     
 
The appellant has the right to submit additional evidence and 
argument on the  matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as are 
directed in this remand are necessary for a comprehensive and 
correct adjudication of the claim, and that the duty to 
assist is not a unilateral obligation on the part of VA.  If 
a veteran wishes help, he or she cannot passively wait for it 
in those circumstances where his or her own actions are 
essential in obtaining the putative evidence.  Hayes v. 
Brown, 5 Vet. App. 60, 68 (1993); Wood v. Derwinski, 1 Vet. 
App. 191 (1991.  See, e.g., 38 C.F.R. § 3.655(b) (1999).  In 
this regard, the appellant is advised that he should fully 
cooperate in all efforts of the RO to obtain relevant medical 
records and to schedule him the medical examination as is set 
forth above.   




In particular, the Board notes that the appellant informed 
the hearing officer in October 1996 that he would forward the 
report of Dr. P.S. from the University Hospital in Tucson as 
soon as it was obtained.  However, the record reflects that 
no report was forthcoming from the appellant.  The appellant 
is urged to identify all physicians who have opined as to a 
linkage between his disorder and any incident of his military 
service and to authorize release of any and all medical 
records that would support his claim.  The appellant's 
cooperation in these efforts is both critical and 
appreciated.  However, the appellant is further advised that 
his failure to cooperate fully in these efforts without good 
cause may result in the claim being considered on the 
evidence now of record or denied.  

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court.  Compliance by the 
Board or the RO is neither optional nor discretionary.  Where 
the remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance and a remand of the claim will likely 
ensue.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).
  The document appears to have been generated during the course of the appellant's active 
Naval service.  It reflects in part that the appellant was scheduled for a cardiac 
catheterization on the day following the date of dictation of the document, October 15, 
1969.  

